Order reversed on the law and the cross motion of the respondent-appellant to dismiss the proceeding as premature is granted, without costs. When the order of Special Term remanded the proceedings to the State Rent Commission for further investigation and consideration, the commission had 90 days within which to act. Nevertheless, the stay granted in the Appellate Division had the effect of modifying that remand for the limited purpose of postponing its effectiveness. However, the statute providing for the 90 days (State Residental Rent Law, § 8, subd. 4; L. 1946, eh. 274, as last amd. by L. 1957, eh. 755) is not a Statute of Limitations but a directory provision which is set into motion only by an order of the court. Since the order of the court itself was stayed, the statute did not apply for the period of such stay. Under the circumstances, the bringing of a petition in the present proceedings was premature, since the Rent Commission still had unexpired time within which to investigate and consider the matter before it. Nevertheless, we find it appropriate to comment that the Rent Commission should have proceeded with expedition, which it clearly had not. All concur except Frank and Valente, JJ., who concur in result in separate memorandums.